DISMISS and Opinion Filed February 9, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00759-CV

     KARESHA DANIELS & ALL OTHER OCCUPANTS, Appellant
                           V.
 SS COTTAGES LLC DBA SCOTCH CREEK A/K/A THE DISTRICT AT
                CYPRESS WATERS, Appellee

                 On Appeal from the County Court at Law No. 2
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-00582-B

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                       Opinion by Justice Partida-Kipness
      It is well-settled that, to be appealable, a judgment must dispose of all parties

and claims and define the parties’ rights with certainty. See Hinde v. Hinde, 701

S.W.2d 637, 639 (Tex. 1985) (per curiam). The challenged judgment in this appeal

awards, in part, appellate attorney’s fees to appellee but does not state the amount

awarded. Because the judgment does not define appellee’s rights with certainty, we

questioned our jurisdiction over the appeal and directed appellant to file a letter brief

addressing our concern. See Chado v. PNL Blackacre, L.P., 05-04-00312-CV,

2005WL 428824, *1 (Tex. App.—Dallas Feb. 24, 2005, no pet.) (mem. op.)
(judgment that failed to specify amount of appellate fees awarded not definite).

Although we cautioned appellant that failure to comply within ten days could result

in dismissal of the appeal without further notice, more than ten days have passed and

appellant has not complied. Accordingly, on the record before us, we dismiss the

appeal. See Hinde, 701 S.W.2d at 639; Chado, 2005 WL 428824, *1.




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE


210759F.P05




                                        –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

KARESHA DANIELS & ALL                       On Appeal from the County Court at
OTHER OCCUPANTS, Appellant                  Law No. 2, Dallas County, Texas
                                            Trial Court Cause No. CC-21-00582-
No. 05-21-00759-CV         V.               B.
                                            Opinion delivered by Justice Partida-
SS COTTAGES LLC DBA                         Kipness, Justices Schenck and
SCOTCH CREEK A/K/A THE                      Osborne participating.
DISTRICT AT CYPRESS
WATERS, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered February 9, 2022.




                                      –3–